DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The applicant has amended the claim in an attempt to claim rejoinder of claims 88, 91, and 125. In the Quayle action dated 1/20/2022, the applicant was given the option to cancel the non-elected claims or take other appropriate action such as petitioning to review the correctness of the restriction. At this time, the applicant has done neither. The Examiner interprets this to be a failure to act and therefore interpreted this as authorization to cancel the non-elected claims.  Claims 88, 91, and 125 and the other non-elected, withdrawn claims, will be cancelled by examiners amendment due to failure to take appropriate action in response to a Quayle action. Also, the latest amendment to the claims will not be entered.
 	The examiner’s amendment will be based on the claims filed 10/27/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Withdrawn claims 49, 51, 52, 56, 78, 79, 84, 88, 89, 91, 119, 125, and 130 are cancelled in accordance to the Quayle action mailed 1/20/2022. 



Allowable Subject Matter
Claims 1, 3, 8, 18, 35, and 36 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose a system for the controlled release of a guest composition sequestered within a host composition, the system comprising: a guest composition sequestered within a host composition that comprises an anisotropic fluid and that does not comprise a lyotropic liquid crystal, wherein the guest composition is immiscible or insoluble in the host composition, thus forming an interface with the host composition upon which elastic repulsion forces act to prevent the release of the guest composition from the host composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774